UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended December 29, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission File number 1-9273 PILGRIM’S PRIDE CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1285071 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4845 US Hwy271 N, Pittsburg, TX 75686-0093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (903) 434-1000 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Number of shares outstanding of the issuer’s common stock, as of January 28, 2008, was 66,555,733. 1 INDEX PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets December 29, 2007 and September 29, 2007 Consolidated Statements of Operations Three months ended December 29, 2007 and December 30, 2006 Consolidated Statements of Cash Flows Three months ended December 29, 2007 and December 30, 2006 Notes to consolidated financial statements as of December 29, 2007 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits SIGNATURES EXHIBIT INDEX 2 INDEX PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PILGRIM’S PRIDE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) December 29, 2007 September 29, 2007 Assets: (In thousands) Cash and cash equivalents $ 94,662 $ 66,168 Investment in available-for-sale securities 8,813 8,153 Trade accounts and other receivables, less allowance for doubtful accounts 130,449 130,173 Inventories 1,027,223 961,885 Income taxes receivable 46,623 61,901 Current deferred income taxes 10,001 8,095 Other current assets 48,225 47,959 Total current assets 1,365,996 1,284,334 Investment in available-for-sale securities 45,896 46,035 Other assets 135,337 138,546 Goodwill 499,669 505,166 Property, plant and equipment, net 1,789,814 1,800,155 $ 3,836,712 $ 3,774,236 Liabilities and stockholders’ equity: Accounts payable 458,737 402,316 Accrued expenses 464,046 500,014 Current maturities of long-term debt 2,884 2,872 Total current liabilities 925,667 905,202 Long-term debt, less current maturities 1,404,062 1,318,558 Deferred income taxes 312,984 326,570 Other long-term liabilities 55,771 51,685 Commitments and contingencies — — Preferred stock — — Common stock 665 665 Additional paid-in capital 469,779 469,779 Retained earnings 653,948 687,775 Accumulated other comprehensive income 13,836 14,002 Total stockholders’ equity 1,138,228 1,172,221 $ 3,836,712 $ 3,774,236 See notes to consolidated financial statements. 3 INDEX PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 29, 2007 December 30, 2006 (In thousands, except share and per share data) Net sales $ 2,093,211 $ 1,337,132 Cost of sales 1,985,455 1,271,606 Gross profit 107,756 65,526 Selling, general and administrative expense 105,347 68,432 Operating income (loss) 2,409 (2,906 ) Other expense (income): Interest expense 30,335 13,914 Interest income (508 ) (1,309 ) Miscellaneous, net (2,863 ) (1,011 ) Total other expense (income) 26,964 11,594 Loss before income taxes (24,555 ) (14,500 ) Income tax expense (benefit) 7,774 (5,764 ) Net loss $ (32,329 ) $ (8,736 ) Net loss per common share—basic and diluted $ (0.49 ) $ (0.13 ) Dividends declared per common share $ 0.0225 $ 0.0225 Weighted average shares outstanding 66,555,733 66,555,733 Reconciliation of net loss to comprehensive loss: Net loss $ (32,329 ) $ (8,736 ) Unrealized gain (loss) on securities (166 ) 2,830 Comprehensive loss $ (32,495 ) $ (5,906 ) See notes to consolidated financial statements. 4 INDEX PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 29, 2007 December 30, 2006 (In thousands) Cash flows from operating activities: Net loss $ (32,329 ) $ (8,736 ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation and amortization 55,923 32,697 (Gain) loss on property disposals (121 ) 1,769 Deferred income tax benefit (8,881 ) (4,286 ) Changes in operating assets and liabilities: Accounts and other receivables (249 ) 17,948 Inventories (65,366 ) (29,460 ) Other current assets 2,009 (5,166 ) Accounts payable and accrued expenses 4,225 (15,123 ) Income taxes, net 8,667 2,631 Other 923 1,997 Cash used in operating activities (35,199 ) (5,729 ) Cash flows for investing activities: Acquisitions of property, plant and equipment (42,684 ) (39,350 ) Purchases of investment securities (3,287 ) (140,350 ) Proceeds from sale or maturity of investment securities 2,750 108,437 Business acquisition activity, primarily cash acquired — 34,065 Proceeds from property disposals 150 2,557 Other, net — (2,139 ) Cash used in investing activities (43,071 ) (36,780 ) Cash flows from financing activities: Proceeds from long-term debt 298,000 99,843 Payments on long-term debt (212,272 ) (90,680 ) Change in outstanding cash management obligations 22,533 24,984 Cash dividends paid (1,497 ) (1,498 ) Cash provided by financing activities 106,764 32,649 Increase (decrease) in cash and cash equivalents 28,494 (9,860 ) Cash and cash equivalents at beginning of period 66,168 156,404 Cash and cash equivalents at end of period $ 94,662 $ 146,544 See notes to consolidated financial statements. 5 INDEX PILGRIM'S PRIDE CORPORATION December 29, 2007 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A—BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Pilgrim’s Pride Corporation (referred to herein as “Pilgrim’s,” “the Company,” “we,” “us,” “our” or similar terms) have been prepared in accordance with accounting principles generally accepted in the United States (“US”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the US Securities and Exchange Commission.Accordingly, they do not include all of the information and footnotes required by US generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal and recurring adjustments unless otherwise disclosed) considered necessary for a fair presentation have been included.Operating results for the three months ended December 29, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending September 27, 2008.For further information, refer to the consolidated financial statements and footnotes thereto included in Pilgrim’s Annual Report on Form 10-K for the fiscal year ended September 29, 2007. The consolidated financial statements include the accounts of Pilgrim’s and its majority-owned subsidiaries.Significant intercompany accounts and transactions have been eliminated. The assets and liabilities of the foreign subsidiaries are translated at end-of-period exchange rates, except for any non-monetary assets, which are translated at equivalent dollar costs at dates of acquisition using historical rates.Operations of foreign subsidiaries are translated at average exchange rates in effect during the period. Certain reclassifications have been made to prior periods to conform to current period presentations. The Company and certain retirement plans that it sponsors invest in a variety of financial instruments. In response to the continued turbulence in global financial markets, we have analyzed our portfolios of investments and, to the best of our knowledge, none of our investments, including money market funds units, commercial paper and municipal securities, have been downgraded because of this turbulence, and neither we nor any fund in which we participate hold more than negligible amounts of structured investment vehicles, mortgage backed securities, collateralized debt obligations, credit derivatives, hedge funds investments, fund of funds investments or perpetual preferred securities. 6 INDEX PILGRIM'S PRIDE CORPORATION December 29, 2007 In December 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 141(R), Business Combinations. This Statement improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects by establishing principles and requirements for how the acquirer (a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree, (b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase, and (c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. The Company must apply prospectively SFAS No. 141(R) to business combinations for which the acquisition date occurs during or subsequent to the first quarter of fiscal 2010. The impact that adoption of SFAS No. 141(R) will have on the Company’s financial condition, results of operations and cash flows is dependent upon many factors. Such factors would include, among others, the fair values of the assets acquired and the liabilities assumed in any applicable business combination, the amount of any costs the Company would incur to effect any applicable business combination, and the amount of any restructuring costs the Company expected but was not obligated to incur as the result of any applicable business combination. There can be no assurance that application of SFAS No. 141(R) to any applicable business combination will not have a material adverse effect on the Company’s financial condition, results of operations or cash flows. In December 2007, the FASB also issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51. This Statement improves the relevance, comparability, and transparency of the financial information that a reporting entity provides in its consolidated financial statements by establishing accounting and reporting standards for how that reporting entity (a) identifies, labels and presents in its consolidated statement of financial position the ownership interests in subsidiaries held by parties other than itself, (b) identifies and presents on the face of its consolidated statement of operations the amount of consolidated net income attributable to itself and to the noncontrolling interest, (c)accounts for changes in its ownership interest while it retains a controlling financial interest in its subsidiary, (d) initially measures any retained noncontrolling equity investment in a subsidiary that is deconsolidated, and (e) discloses other information about its interests and the interests of the noncontrolling owners. The Company must apply prospectively the accounting requirements of SFASNo. 160 in the first quarter of fiscal 2010. The Company should also apply retroactively the presentation and disclosure requirements of the Statement for all periods presented at that time. The Company does not expect the adoption of SFASNo. 160 will have a material impact on its financial condition, results of operations and cash flows. 7 INDEX PILGRIM'S PRIDE CORPORATION December 29, 2007 NOTE B—BUSINESS ACQUISITION On December 27, 2006, we acquired 45,343,812 shares, representing 88.9% of shares outstanding, of Gold Kist Inc. (“Gold Kist”) common stock through a tender offer. We subsequently acquired all remaining Gold Kist shares and, on January 9, 2007, Gold Kist became a wholly owned subsidiary of the Company. Gold Kist, based in Atlanta, Georgia, was the third-largest chicken company in the United States, accounting for more than nine percent of chicken produced in the United States in recent years. Gold Kist operated a fully integrated chicken production business that included live production, processing, marketing and distribution. For financial reporting purposes, we have not included the operating results and cash flows of Gold Kist in our consolidated financial statements for the period from December 27, 2006 through December30, 2006. The operating results and cash flows of Gold Kist from December27, 2006 through December 30, 2006 were not material. We have included the acquired assets and assumed liabilities in our balance sheet using an allocation of the purchase price based on an appraisal received from a third-party valuation specialist. The following summarizes our purchase price at December 27, 2006 (in thousands): Purchase 50,146,368 shares at $21.00 per share $ 1,053,074 Premium paid on retirement of debt 22,208 Retirement of various share-based compensation awards 25,677 Various costs and fees 37,740 Total purchase obligation at December 30, 2006 $ 1,138,699 We retired the Gold Kist 10.25% Senior Notes due 2014 with a book value of $128.5 million at a cost of $149.8 million plus accrued interest and the GoldKist Subordinated Capital Certificates of Interest at par plus accrued interest and a premium of one year’s interest. We also paid acquisition transaction costs and funded change in control payments to certain Gold Kist employees. This acquisition was initially funded by (a)$780.0 million borrowed under our revolving-term secured credit facility and (b) $450.0 million borrowed under our $450.0 million senior unsecured term loan agreement. In connection with the acquisition, we elected to freeze certain of the Gold Kist benefit plans with the intent to ultimately terminate them. We recorded a purchase price adjustment of $65.6million to increase the benefit plans liability to the $82.5 million current estimated cost of these plan terminations. We do not anticipate any material net periodic benefit costs (income) related to these plans in the future. Additionally, we conformed Gold Kist’s accounting policies to our accounting policies and provided for deferred income taxes on all related purchase adjustments. 8 INDEX PILGRIM'S PRIDE CORPORATION December 29, 2007 The following table summarizes the fair value of the assets acquired and liabilities assumed at the date of acquisition (in thousands): Current assets $ 418,583 Property, plant and equipment 674,444 Goodwill 499,669 Intangible assets 64,500 Other assets 65,597 Total assets acquired 1,722,793 Current liabilities 269,619 Long-term debt, less current maturities 140,674 Deferred income taxes 93,509 Other long-term liabilities 80,292 Total liabilities assumed 584,094 Total purchase price $ 1,138,699 Goodwill and other intangible assets reflected above were determined to meet the criteriafor recognition apart from tangible assets acquired and liabilities assumed. Intangible assets related to the acquisition consisted of the following at December 27, 2006: Fair Amortization Value Period (In thousands) (In years) Intangible assets subject to amortization: Customer relationships $ 51,000 13.0 Trade name 13,200 3.0 Non-compete agreements 300 3.0 Total intangible assets subject to amortization $ 64,500 Weighted average amortization periodof intangible assets subject to amortization 10.9 Goodwill $ 499,669 N/A 9 INDEX PILGRIM'S PRIDE CORPORATION December 29, 2007 Goodwill, which is recognized in the Company’s chicken segment, represents the purchase price in excess of the value assigned to identifiable tangible and intangible assets. We elected to acquire Gold Kist at a price that resulted in the recognition of goodwill because of the following strategic and financial benefits: § The combined company is now positioned as the world’s leading chicken producer and that position has provided us with enhanced abilities to: · Compete more efficiently and provide even better customer service; · Expand our geographic reach and customer base; · Further pursue value-added and prepared foods opportunities; and · Offer long-term growth opportunities for our stockholders, employees, and growers. § The combined company is better positioned to compete in the industry both internationally and in the United States as additional consolidation occurs. The amortizable intangible assets were determined by us to have finite lives. The useful life for the customer relationships intangible asset we recognized was based on our forecasts of customer turnover. The useful life for the trade name intangible assetwe recognizedwas based on the estimated length of our use of the Gold Kist trade name while it is phased out and replaced with the Pilgrim’s Pride trade name. The useful life of the non-compete agreements intangible assetwe recognizedwas based on the remaining life of the agreements. We amortize these intangible assets over their remaining useful lives on a straight-line basis.Annual amortization expense for these intangible assets was $6.3 million in fiscal 2007. We expect to recognize annual amortization expense of $8.4 million in fiscal 2008 and fiscal 2009, $5.1million in fiscal 2010, $3.9 million in fiscal 2011 through fiscal 2019, and $1.0 million in fiscal 2020. The following unaudited financial information has been presented as if the acquisition had occurred at the beginning of each period presented. Three Months Ended December 29, 2007 Actual December 30, 2006 Pro forma (In thousands, except share and per share data) Net sales $ 2,093,211 $ 1,864,942 Depreciation and amortization $ 55,923 $ 57,919 Operating income (loss) $ 2,409 $ (33,456 ) Interest expense, net $ 29,827 $ 38,426 Loss before taxes $ (24,555 ) $ (69,433 ) Net loss $ (32,329 ) $ (42,919 ) Net loss per common share $ (0.49 ) $ (0.64 ) Weighted average shares outstanding 66,555,733 66,555,733 10 INDEX PILGRIM'S PRIDE CORPORATION December 29, 2007 NOTE C—ACCOUNTS RECEIVABLE In connection with the Receivables Purchase Agreement dated June 26, 1998, as amended, (the “Agreement”) the Company sells, on a revolving basis, certain of its trade receivables (the “Pooled Receivables”) to a special purpose corporation wholly owned by the Company, which in turn sells a percentage ownership interest to third parties.The aggregate amount of Pooled Receivables sold plus the remaining Pooled Receivables available for sale under this Agreement declined from $300.0 million at September 29, 2007 to $284.2 millionat December 29, 2007.
